JONES, Justice.
This cause came up uom the District Court of Bexar County, upon a statement of facts agreed to by counsel in relation to a bond to be given by the appellant in the probate court. It does not appear from the record that any final judgment was pronounced in the court below. Upon a motion made to dismiss the appeal for want of bond as required by section 26 of the act organizing the inferior courts, the district court allowed the party appealing from the probate court to enter into bond nunc pro tunc. From this interlocutory decree the appel-lee fin the district court appealed, and there was no judgment entered upon the facts of the case. The third section of the act organizing the Supreme Court declares, “that no appeal shall be granted, nor shall any cause be removed into the Supreme Court, in any manner whatever, until after final judgment or decree in the court below, excpt in cases provided by law.” There is no law excepting this class of cases. No final judgment or decree appearing upon the record to have been taken in the court below, the appeal is dismissed.

Dismissed.